Citation Nr: 1610237	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-47 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to November 2004, not to include an unverified period of seven months of service. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for "depressive disorder NOS, also claimed as obsessive compulsive disorder and schizoaffective disorder."  

To avoid any prejudice to the Veteran, the Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder.  He has reported that he had symptoms during service in Kuwait that included anxiety and paranoia.  See e.g., statement from VA physician C.B., M.D., dated in August 2007.

The Board first notes that the most recent medical evidence of psychiatric treatment of record is dated in 2007; some of this evidence contains diagnoses of a psychosis. See 38 C.F.R. § 3.384 (2015).  On remand, all identified current records of the Veteran's psychiatric treatment should be obtained.  

In this regard, it would have been of great assistance to both the Veteran and the VA if the Veteran's attorney had submitted any recent treatment records.

In July 2009, the Veteran was afforded a VA examination by a psychologist, Dr. R.D.  The diagnosis was depressive disorder, not otherwise specified (NOS).  Dr. R.D. concluded, "It is less likely as not that the depressive disorder not otherwise specified is the result of or related to active duty.  The Veteran was discharged from active duty in 2004 and he first received mental health treatment in 2007."  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

Relying solely on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore "inadequate".  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has stated that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Give the foregoing, on remand, a supplemental opinion should be obtained from the July 2009 VA examiner.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the sources of treatment for his psychiatric symptoms since 2007.  After obtaining all necessary authorizations, the RO should attempt to obtain these identified records and associate them with the Veteran's claims file.  If the RO is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, the RO/AMC should document such results in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, the RO should make a credibility determination. 

3.  After the development discussed in the two paragraphs of this remand has been completed, the claims folder should be returned to the VA examiner (Dr. R.D.) who offered the July 2009 opinion.  

The requested opinions also require that the examiner must have notice of the applicable ratings criteria.  Specifically, under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 (2015), an acquired psychiatric disorder may be rated as 10 percent disabling for: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.


The examiner should provide opinions as to: 

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's acquired psychiatric disorder had its clinical onset during his period of active duty (from November 2003 to November 2004)?; and 

b) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that a psychosis was manifested to a compensable degree within one year of separation from service?

The examiner should set forth a complete rationale for all opinions expressed, in a printed (typewritten) report.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation stating why this is so.  In so doing, she must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  If the examiner who performed the July 2009 VA examination is not available, or is unable to render the requested supplemental opinion without examining the Veteran, the Veteran should be scheduled for an additional VA examination, by an examiner with the appropriate expertise.  The examiner must review the claims file and must note that review in the report.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

5.  After the development requested in the first four paragraphs of this remand has been completed, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder. 
 
6.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




